Order entered November 15, 2022




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                       No. 05-22-00675-CV

      DR. GREGORY MILLIGAN, M.D. AND CHELLSE GAZDA, M.D.,
                          Appellants

                                                   V.

    AMBER MAYHEW, KEITH MAYHEW, AND SSF CONSULTING LLC
               DBA NANNY POPPINZ, Appellees

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-21-05362

                                               ORDER

        Before the Court is appellants’ November 11, 2022 second motion to extend

time to file their brief. Appellants seek a thirty-day extension.

        We GRANT the motion and ORDER the brief be filed no later than

December 12, 2022.1

                                                         /s/     BONNIE LEE GOLDSTEIN
                                                                 JUSTICE


1
  We note the original deadline for appellants’ brief was October 13, 2022. On October 3, 2022, a
supplemental reporter’s record was filed. The deadline for filing appellants’ brief should have been reset
to November 2, 2022 but was not.